
	
		II
		112th CONGRESS
		2d Session
		S. 2727
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2012
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on modified aliphatic
		  amine mixtures containing benzyl alcohol, formaldehyde, polymer with
		  1,3-benezenedimethanamine and phenol, 1,3-benzenedimethanamine, phenol, 4,4′
		  -(1-methylethylidene)bis-, polymer with 2-(chloromethyl)oxirane, reaction
		  products with ethylenediamine.
	
	
		1.Modified aliphatic amine
			 mixtures containing benzyl alcohol, formaldehyde, polymer with
			 1,3-benezenedimethanamine and phenol, 1,3-benzenedimethanamine, phenol, 4,4′
			 -(1-methylethylidene)bis-, polymer with 2-(chloromethyl)oxirane, reaction
			 products with ethylenediamine
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Modified aliphatic amine mixtures containing: benzyl alcohol
						(CAS No. 100–51–6), formaldehyde, polymer with 1,3-benezenedimethanamine and
						phenol (CAS No. 57214–10–5), 1,3-benzenedimethanamine (CAS No. 1477–55–0),
						phenol, 4,4′ -(1-methylethylidene)bis-, polymer with 2-(chloromethyl)oxirane,
						reaction products with ethylenediamine (CAS No. 72480–18–3), and
						ethylenediamine (CAS No. 107–15–3) (provided for in subheading
						3909.30.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
